DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1,5-10 and 24 in the reply filed on 10/25/2021 is acknowledged.
Claims 11,13-16,18-19,21-23 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/25/2021.
Claim Objections
Claim 10 is objected to because of the following informalities:  The term “advanced” should be capitalized as it appears to be part of the product name as opposed to being present as a relative adjective.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 6-10 is/are rejected under 35 U.S.C. 102a1 as being anticipated by WO2007/002210 (IDS).
Claim 1 is drawn to a chemically defined media comprising IGF1 and is free of FGF activators and ErbB3 ligands. Claim 8 is drawn to a chemically defined medium comprising IGF1 and a TGF-b family member and a glutamine supplement.  ‘210 teaches at Table 2, condition 9, whereby the defined basal (minimal) media is supplemented with LR3-IGF-1 (IGF1 as claimed). . 
Claim(s) 1 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Lighten (1998, Human Reproduction, 13:3144-3150; IDS).
It is noted that the “for culturing a pluripotent stem cell” in claim 1 is an intended use phrase that is not given patentable weight. Claim 1 is drawn to a chemically defined media comprising IGF1 and is free of FGF activators and ErbB3 ligands. 
Lighten reaches EBSS minimal medium supplemented with IGF-1 (see page 3145, col.2, para 4).  The media does not contain FGF or an ErbB3 ligand.
Claim(s) 8-10 is/are rejected under 35 U.S.C. 102a1 as being anticipated by WO2007/101130 (IDS).
Claim 8 is drawn to a chemically defined medium comprising IGF1 and a TGF-b family member and a glutamine supplement.  ‘130 teaches DC-HAI media which is a defined culture media (1:1 DMEM:F12, see para 55), supplemented with Heregulin, Activin, LR3-IGF-1 (IGF1 as claimed), and glutamine (see para 59). It is noted that ‘130 states that LR3-IGF1 can be replaced with IGF1, see para 116.
Claim(s) 8-10 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Wang (2007, Blood, 110:4111-4119; IDS) as evidenced by ThermoFisher (at https://www.thermofisher.com/order/catalog/product/11320033; printout attached).
.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 and 6-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO2007/002210; ’210; IDS) in view of WO2007/101130 (‘130; ODS).
This rejection is given in the alternative to the above rejection under 35 USC 102a1 in the event that LR3-IGF1 is not considered and equivalent to IGF1. 
As set forth above, ‘210 teaches at Table 2, condition 9, whereby the defined basal (minimal) media is supplemented with LR3-IGF-1 (IGF1 as claimed). Table 2 teaches Condition 10 whereby the defined basal (minimal) media is supplemented with LR3-IGF-1 and Activin (claims 6-7 and 9). Para 83 states, “Omitting FGF2 from these conditions (Wells 4 and 9, respectively), led to a lower grading (3 and 2 to 3, respectively), with the cultures appearing to contain much higher levels of differentiation.” Nowhere is it taught that an ErbB3 ligand is added (required by claim 1). The basal DMEM:F12 media (claim 10) comprises glutamine (see para 79), meeting the additional limitations of claims 8-9. 

	It would have been obvious to make the media of ‘210, comprising LR3-IGF1 with IGF-1 as taught by ‘130 to arrive at the invention as claimed. One of skill in the art would have been motivated to make such a combination because ‘130 taught that “of course”, LR3-IGFR1 can be replaced with the non-modified IGFR1 (see para 116). One would have had a reasonable expectation of making such a combination as ‘130 taught that the two are substitutable equivalents where the LR3 form is a modified form that has reduced affinity for IGF1 binding proteins (see para 116).
Claims 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang (2007, Blood, 110:4111-4119; IDS) as evidenced by ThermoFisher (at https://www.thermofisher.com/order/catalog/product/11320033; printout attached) in view of WO2007/101130.
This rejection is given in the alternative to the above rejection under 35 USC 102a1 in the event that LR3-IGF1 is not considered and equivalent to IGF1. As set forth above, Wang teaches DC-AIF and DC-HAIF media which is a defined culture media (1:1 DMEM:F12, see page 4412, col. 1; claim 10), supplemented with Heregulin, Activin (a TGF-b family member; claim 9), LR3-IGF-1. DMEM:F12 contains glutamine as evidence by ThermoFisher. 	
Wang teaches inclusion of LR3-IGF1 which is a modified form of IGF1. ‘120 teaches that LR3-IGF1 can be replaced with IGF1 (para 116). 
It would have been obvious to make the media of Wang, comprising LR3-IGF1 with IGF-1 as taught by ‘130 to arrive at the invention as claimed. One of skill in the art would have been motivated to make such a combination because ‘130 taught that “of course”, LR3-IGFR1 can be replaced with the non-modified IGFR1 (see para 116). One would have had a reasonable .

Claim 1,5,8 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO2007/002210; ’210; DOS) in view of Philippou (2014, Mol Med, 20:202-214; IDS) and Genbank  Accession number NP_000609 (11/25/2015, accessed at https://www.ncbi.nlm.nih.gov/protein/11024682?sat=46&satkey=69182558 on 11/16/2021).
‘210 meets the limitations of claims 1 and 8 as set forth above under 25 USC 102a1. 
‘210 does not teach the amino acid sequence of insulin-like growth factor as set forth by SEQ ID NO:2 in claims 5 and 8. However, such was known at the time of filing. 
Philippou taught that IGF is a single gene with a variety of alternative different splicing that encode various precursor proteins. All encode the same mature peptide, which is the common part of all the IGF-I precursors. With regard to the claimed SEQ ID NO:2, Genbank  Accession number NP_000609 set forth a sequence identical to SEQ ID NO:2 and identified it as insulin-like growth factor I isoform 4 preproprotein. 
It would have been obvious at the time of filing to substitute the insulin like growth factor of ’210 with that set forth by SEQ ID NO:2 to arrive at the invention as recited in claims 4 and 24. One would have been motivated to substitute the isoform as Philippou taught that the isoforms were equivalents following processing for the precursor protein. Absent evidence to the contrary, it would be obvious and predictable to substitute any known isoform of IGF1 to arrive at the invention s claimed.
In KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007), the Supreme Court particularly emphasized “the need for caution in granting a patent based on a combination of Id. At 1395) and discussed circumstances in which a patent might be determined to be obvious. Importantly, the Supreme Court reaffirmed principles based on it precedent that “[t]he combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.” (Id. At 1395.) In the instant case, the difference between that claimed and that taught in the art amounts to no more than a simple substitution of one known equivalent for another to obtain predictable results.


Claim 1,5,8 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO2007/002210; ’210; IDS) in view of WO2007/101130 (‘130; IDS) as applied to claims 1 and 6-10 above, and further in view of Philippou (2014, Mol Med, 20:202-214; IDS) and Genbank  Accession number NP_000609 (11/25/2015, accessed at https://www.ncbi.nlm.nih.gov/protein/11024682?sat=46&satkey=69182558 on 11/16/2021).
This rejection is given in the alternative to the immediately preceding rejection in the event that LR3-IGF1 is not considered and equivalent to IGF1. 
As set forth above under 35 USC 102a1, ‘210 teaches at Table 2, condition 9, whereby the defined basal (minimal) media is supplemented with LR3-IGF-1 (IGF1 as claimed). Table 2 teaches Condition 10 whereby the defined basal (minimal) media is supplemented with LR3-IGF-1 and Activin (TGF-b, claim 8). The basal DMEM:F12 media comprises glutamine (see para 79), meeting the additional limitations of claim 8. 
Also set forth above is that ‘130 teaches inclusion of LR3-IGF1 can be replaced with IGF1 (para 116), rendering claims 1 and 8 to be obvious (see rationale above).
Thus, ‘210 and ‘130 meet the limitations of claims 1 and 8 as set forth above under 35 USC 103.

Philippou taught that IGF is a single gene with a variety of alternative different splicing that encode various precursor proteins. All encode the same mature peptide, which is the common part of all the IGF-I precursors. With regard to the claimed SEQ ID NO:2, Genbank  Accession number NP_000609 set forth a sequence identical to SEQ ID NO:2 and identified it as insulin-like growth factor I isoform 4 preproprotein. 
It would have been obvious at the time of filing to substitute the insulin like growth factor of ’210 and/or’130 with that set forth by SEQ ID NO:2 to arrive at the invention as recited in claims 4 and 24. One would have been motivated to substitute the isoform as Philippou taught that the isoforms were equivalents following processing for the precursor protein. Absent evidence to the contrary, it would be obvious and predictable to substitute any known isoform of IGF1 for the arrive to arrive at the invention s claimed.
In KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007), the Supreme Court particularly emphasized “the need for caution in granting a patent based on a combination of elements found in the prior art,” (Id. At 1395) and discussed circumstances in which a patent might be determined to be obvious. Importantly, the Supreme Court reaffirmed principles based on it precedent that “[t]he combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.” (Id. At 1395.) In the instant case, the difference between that claimed and that taught in the art amounts to no more than a simple substitution of one known equivalent for another to obtain predictable results.

Claim 1 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lighten (1998, Human Reproduction, 13:3144-3150; IDS) in view of Philippou (2014, Mol Med, 20:202-.
It is noted that the “for culturing a pluripotent stem cell” in claim 1 is an intended use phrase that is not given patentable weight. Claim 1 is drawn to a chemically defined media comprising IGF1 and is free of FGF activators and ErbB3 ligands. 
As set forth above, Lighten teaches EBSS minimal medium supplemented with IGF-1 (see page 3145, col.2, para 4).  The media does not contain FGF or an ErbB3 ligand. 
Philippou taught that IGF is a single gene with a variety of alternative different splicing that encode various precursor proteins. All encode the same mature peptide, which is the common part of all the IGF-I precursors. With regard to the claimed SEQ ID NO:2, Genbank  Accession number NP_000609 set forth a sequence identical to SEQ ID NO:2 and identified it as insulin-like growth factor I isoform 4 preproprotein. 
It would have been obvious at the time of filing to substitute the insulin like growth factor of Lighten with that set forth by SEQ ID NO:2 to arrive at the invention as recited in claims 4 and 24. One would have been motivated to substitute the isoform as Philippou taught that the isoforms were equivalents following processing for the precursor protein. Absent evidence to the contrary, it would be obvious and predictable to substitute any known isoform of IGF1 to arrive at the invention s claimed.
In KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007), the Supreme Court particularly emphasized “the need for caution in granting a patent based on a combination of elements found in the prior art,” (Id. At 1395) and discussed circumstances in which a patent might be determined to be obvious. Importantly, the Supreme Court reaffirmed principles based on it precedent that “[t]he combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.” (Id. At 1395.) In the instant .

Claim 8 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO2007/101130 in view of Philippou (2014, Mol Med, 20:202-214; IDS) and Genbank  Accession number NP_000609 (11/25/2015, accessed at https://www.ncbi.nlm.nih.gov/protein/11024682?sat=46&satkey=69182558 on 11/16/2021).
As set forth above, ‘130 taught the media of claim 8 and teaches that the insulin like growth factor LR3-IGF1 can be substituted with natural IGF. ‘130 did not teach whereint eh IGF12 is that set forth by SEQ ID NO:2.
Philippou taught that IGF is a single gene with a variety of alternative different splicing that encode various precursor proteins. All encode the same mature peptide, which is the common part of all the IGF-I precursors. With regard to the claimed SEQ ID NO:2, Genbank  Accession number NP_000609 set forth a sequence identical to SEQ ID NO:2 and identified it as insulin-like growth factor I isoform 4 preproprotein. 
It would have been obvious at the time of filing to substitute the insulin like growth factor of ‘130 with that set forth by SEQ ID NO:2 to arrive at the invention as recited in claim 24. One would have been motivated to substitute the isoform as Philippou taught that the isoforms were equivalents following processing for the precursor protein. Absent evidence to the contrary, it would be obvious and predictable to substitute any known isoform of IGF1 to arrive at the invention s claimed.
In KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007), the Supreme Court particularly emphasized “the need for caution in granting a patent based on a combination of elements found in the prior art,” (Id. At 1395) and discussed circumstances in Id. At 1395.) In the instant case, the difference between that claimed and that taught in the art amounts to no more than a simple substitution of one known equivalent for another to obtain predictable results. 
Claim  8 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang (2007, Blood, 110:4111-4119; IDS) as evidenced by ThermoFisher (at https://www.thermofisher.com/order/catalog/product/11320033; printout attached) in view of Philippou (2014, Mol Med, 20:202-214; IDS) and Genbank  Accession number NP_000609 (11/25/2015, accessed at https://www.ncbi.nlm.nih.gov/protein/11024682?sat=46&satkey=69182558 on 11/16/2021).
As set forth above, Wang taught the media of claim 8 comprising LR3-IGF1, Activin and glutamine. Wang did not wherein the IGF1 is that of SEQ ID NO:2.
Philippou taught that IGF is a single gene with a variety of alternative different splicing that encode various precursor proteins. All encode the same mature peptide, which is the common part of all the IGF-I precursors. With regard to the claimed SEQ ID NO:2, Genbank  Accession number NP_000609 set forth a sequence identical to SEQ ID NO:2 and identified it as insulin-like growth factor I isoform 4 preproprotein. 
It would have been obvious at the time of filing to substitute the insulin like growth factor of Wang with that set forth by SEQ ID NO:2 to arrive at the invention as recited in claim 24. One would have been motivated to substitute the isoform as Philippou taught that the isoforms were equivalents following processing for the precursor protein. Absent evidence to 
In KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007), the Supreme Court particularly emphasized “the need for caution in granting a patent based on a combination of elements found in the prior art,” (Id. At 1395) and discussed circumstances in which a patent might be determined to be obvious. Importantly, the Supreme Court reaffirmed principles based on it precedent that “[t]he combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.” (Id. At 1395.) In the instant case, the difference between that claimed and that taught in the art amounts to no more than a simple substitution of one known equivalent for another to obtain predictable results.
Claims 8 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang (2007, Blood, 110:4111-4119; IDS) as evidenced by ThermoFisher (at https://www.thermofisher.com/order/catalog/product/11320033; printout attached) in view of WO2007/101130 (‘130) as applied to claims 8-10 above, and further in view of Philippou (2014, Mol Med, 20:202-214) and Genbank  Accession number NP_000609 (11/25/2015, accessed at https://www.ncbi.nlm.nih.gov/protein/11024682?sat=46&satkey=69182558 on 11/16/2021)..
This rejection is given in the alternative to the immediately preceding rejection in the event that LR3-IGF1 is not considered and equivalent to IGF1. 
As set forth above under 35 USC 102a1, Wang taught the media of claim 8 comprising LR3-IGF1, Activin and glutamine (as evidenced by ThermoFisher). Also set forth above is that ‘130 teaches inclusion of LR3-IGF1 can be replaced with IGF1 (para 11), rendering claim 8 to be obvious (see rationale above in para 11). Wang did not wherein the IGF1 is that of SEQ ID NO:2.

Philippou taught that IGF is a single gene with a variety of alternative different splicing that encode various precursor proteins. All encode the same mature peptide, which is the common part of all the IGF-I precursors. With regard to the claimed SEQ ID NO:2, Genbank  Accession number NP_000609 set forth a sequence identical to SEQ ID NO:2 and identified it as insulin-like growth factor I isoform 4 preproprotein. 
It would have been obvious at the time of filing to substitute the insulin like growth factor of Wang and/or’130 with that set forth by SEQ ID NO:2 to arrive at the invention as recited in claim 24. One would have been motivated to substitute the isoform as Philippou taught that the isoforms were equivalents following processing for the precursor protein. Absent evidence to the contrary, it would be obvious and predictable to substitute any known isoform of IGF1 for the arrive to arrive at the invention s claimed.
In KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007), the Supreme Court particularly emphasized “the need for caution in granting a patent based on a combination of elements found in the prior art,” (Id. At 1395) and discussed circumstances in which a patent might be determined to be obvious. Importantly, the Supreme Court reaffirmed principles based on it precedent that “[t]he combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.” (Id. At 1395.) In the instant case, the difference between that claimed and that taught in the art 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VALARIE BERTOGLIO whose telephone number is (571)272-0725. The examiner can normally be reached M-F 6AM-2:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center 

VALARIE E. BERTOGLIO, Ph.D.
Examiner
Art Unit 1632



/VALARIE E BERTOGLIO/Primary Examiner, Art Unit 1632